DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed October 14, 2022 claims 1, 7, and 11 have been amended, claims 16 through 18 are new and claim 5 has been cancelled. Claims 11 through 15 and 18 are withdrawn. Claims 1 through 4 and 6 through 18 are currently pending.

Response to Arguments
Applicant's arguments filed October 14, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, applicant’s arguments are not persuasive because applicant has not provided any evidence that the size of the sacrificial layer of the sacrificial object having an effective area of at least one cameral pixel would have produced unexpected and superior results over the prior art. Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims… In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP section 2144.05.III.A.
	It is the examiner’s position that the size of the sacrificial layer of the sacrificial object would have been obvious since it would have needed to have been a size that could be sensed by the thermal camera of Cortes. According to MPEP section 2144.05.II.A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP section 2144.04.IV.A.
	Applicant has not provided any evidence that the claimed range was critical nor has applicant provided any argument or evidence that the claimed range would not have been obvious based on the teaches of Zhao in view of Cortes.

Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 are indefinite because they disclose that the sacrificial layer of the sacrificial object was sized to have an effective area of at least one camera pixel of a thermal camera and it is not clear what is meant by the term “an effective area”. For the purposes of this examination “an effective area” will be considered to require an “approximate area” of at least one camera pixel of the thermal camera.

Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (WIPO Patent Publication No. WO 2016/195665 A1) in view of Cortes et al (WIPO Patent Publication No. WO 2016/050319 A1).
	In the case of claims 1 and 7, Zhao teaches a method for operating an additive manufacturing machine in the form of a 3D printer wherein a layer of build material was formed and a fusing/coalescing agent was selectively applied onto the layer of build material according to desired pattern followed by applying thermal energy to fuse/solidify the build material areas which were contacted with the fusing agent (Page 2 Paragraphs 0007-008). Zhao teaches that the process was used to form within the layer of build material a sacrificial layer of a sacrificial object and an object/target layer of a three-dimensional build object/target part (Pages 2-3 Paragraphs 0009 and 0012, Pages 6-7 Paragraph 0018, Pages 9-10 Paragraph 0023, Pages 16-17 Paragraphs 0040-0041 and Figures 5A-5D).
	Zhao does not teach having sensed a thermal temperature of the sacrificial layer, compared the sensed thermal temperature to a target temperature and having adjusted a power level of the thermal energy based on the compared temperature. However, Zhao was concerned with non-uniform temperature distributions during the solidification process which could cause warpage of the target part/object being formed (Page 2 Paragraph 0008).
	Corte teaches process for controlling the heat of a surface during 3-D printing wherein a layer of build material which had been selectively applied with a fusing/coalescing agent was exposed to thermal energy in order to solidified the areas of the build material having the coalescing agent (Abstract, Page 2 Paragraphs 0008-0009, Page 6 Paragraph 0021 and Page 8 0026). The process of Corte comprised sensing the temperature of the surface of the layer of build material in a processing bed in a plurality of zones situated across the layer and encompassing the objects being formed (Pages 2-3 Paragraphs 0011-0012 and Pages 8-9 Paragraphs 0027-0028). The sensed temperatures are then compared to a target temperature and the power level of the thermal energy is adjusted based on the compared temperatures (Page 4 Paragraph 0015). Corte teaches that this process allowed for a stable and homogeneous temperature distribution across the entire surface during heating (Page 9 Paragraph 0029).
	Based on the teachings of Corte, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have sensed the thermal temperature of the sacrificial layers of Zhao, compared those sensed temperature with a target temperature and having adjusted the powder level of the thermal energy based on the comparison because this was a known process in the art for ensuring a homogenous temperature distribution across the surface of the layer of build material during heating/solidifying.
	Furthermore, though Corte teaches that the thermal temperature was sensed with a thermal camera (Page 5 Paragraph 0019) neither Zhao nor Corte specifically teach that the sacrificial layer of the sacrificial object was sized to have an effective area of at least one camera pixel of the thermal camera. However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP section 2144.04.IV.A.
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have sized the sacrificial object of Zhao in view of Corte to be at least one camera pixel so that the temperature of the object could be sensed by the thermal camera of Corte.
	As for claim 2, Zhao teaches that the three-dimensional/target object 514 was formed in a build area while sacrificial objects 520 were in a thermal boundary region outside the build area (Pages 16-17 Paragraphs 0040 and 0041 and Figures 5A-C).
	As for claim 3, as was discussed previously, Zhao teaches that the objects were formed layer by layer by repeating the process of depositing build material and fusing agent followed by applying fusing energy. Corte further teaches that the process of sensing and comparing the thermal temperature and adjusting the thermal energy powder level was repeated for every layer (Page 11 Claims 1, 4 and 5).
	As for claims 4 and 6, Zhao teaches that the sacrificial object 520 had a constant size and position on the build surface throughout each subsequent sacrificial layer and was formed in each build layer (Pages 16-17 Paragraphs 0040-0041 and Figures 5B and 5C). 
	As for claim 8, Zhao does not teach that the sacrificial layer was formed prior to the build layer. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See MPEP section 2144.04.IV.C.
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the sacrificial layer of Zhao in view of Corte prior to forming the build layer on a build surface because the order in which each layer was formed would not have affected the final product.
	As for claim 9, it is rejected for the same reasons discussed previously in the rejection of claim 6.
	As for claim 10, Zhao teaches that the three-dimensional build object/target object was based on a model (Page 4 Paragraph 0013) and that the sacrificial object was based on data generated by the additive manufacturing machine (Pages 7-8 Paragraphs 0019 and 0020).
	As for claims 16 and 17, as shown in Figures 5B and 5C of Zhao the sacrificial object 520 comprised repeatable features in the form of multiple columns (Pages 16-17 Paragraphs 0040-0041).

Conclusion
	Claims 1 through 4, 6 through 10, 16 and 17 have been rejected. Claims 11 through 15 and 18 have been withdrawn from consideration. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712